Case 3:20-cv-01014-LAB-LL Document 8 Filed 07/01/20 PageID.83 Page 1 of 2




 1 SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
     A Limited Liability Partnership
 2   Including Professional Corporations
   FRANK FALZETTA, Cal. Bar No. 125146
 3 JENNIFER M. HOFFMAN,         Cal. Bar No. 240600
   333 South Hope Street, 43rd Floor
 4 Los Angeles, California 90071-1422
   Telephone: 213.620.1780
 5 Facsimile: 213.620.1398
   E-mail:      ffalzetta@sheppardmullin.com
 6              jhoffman@sheppardmullin.com
 7 JEFFREY S. CROWE, Cal.thBar No. 216055
   650 Town Center Drive, 10 Floor
 8 Costa Mesa, CA 92626-1993
   Telephone: 714.424.8231
 9 Facsimile: 714.428.5997
   E-mail:     jcrowe@sheppardmullin.com
10
   Attorneys for Defendant
11 STATE FARM MUTUAL
   AUTOMOBILE INSURANCE
12 COMPANY
13                                  UNITED STATES DISTRICT COURT
14                             SOUTHERN DISTRICT OF CALIFORNIA
15
16 WENDY ANN SPERLING,                            Case No. 3:20-cv-01014 LAB (LL)
   individually, and all others similarly
17 situated,                                      CLASS ACTION
18                     Plaintiff,                 DEFENDANT STATE FARM
                                                  MUTUAL AUTOMOBILE
19            v.                                  INSURANCE COMPANY’S
                                                  NOTICE OF RELATED CASE
20 STATE FARM MUTUAL
   AUTOMOBILE INSURANCE                           (Civ. LR 40.2)
21 COMPANY, an Illinois corporation,
                                                  Complaint Filed:       6/2/2020
22                     Defendant.                 Trial Date:            Not Set
23
24
25
26
27
28
                                                                 Case No. 3:20-cv-01014 LAB (LL)
     SMRH:4819-4926-5857.2                             STATE FARM’S NOTICE OF RELATED CASE
Case 3:20-cv-01014-LAB-LL Document 8 Filed 07/01/20 PageID.84 Page 2 of 2




 1            TO THE HONORABLE COURT, ALL PARTIES AND THEIR
 2 ATTORNEYS OF RECORD:
 3            Pursuant to Civil Local Rule 40.1(f), defendant State Farm Mutual
 4 Automobile Insurance Company (“State Farm”) submits this Notice of Related
 5 Case.
 6            The following action (i) involves some of the same parties or putative class
 7 members and is based on the same or similar claims and/or (ii) involves
 8 substantially the same facts and/or the same questions of law as those alleged in
 9 Plaintiff’s Class Action Complaint:
10                • Daniel Barazza v. State Farm Insurance Company, Los Angeles
11                     Superior Court Case No. 20STCV19916, which was filed on May 22,
12                     2020 but has not been served (the “Barazza Action”). The Barazza
13                     Action asserts individual and putative class claims (substantially
14                     similar to Plaintiff’s claims here) alleging State Farm’s purported
15                     failure to pay fees on total loss auto claims, pursuant to 10 Cal.C.Regs
16                     § 2695.8(b). When and if the Barazza Action is served, State Farm
17                     reserves all rights to, among other things, seek to stay, dismiss or
18                     transfer the Barazza Action and/or this action.
19
20 Dated: July 1, 2020
21                                     SHEPPARD, MULLIN, RICHTER & HAMPTON LLP
22
                                       By                   s/ Jeffrey S. Crowe
23
                                                          FRANK FALZETTA
24                                                        JEFFREY S. CROWE
25                                                    JENNIFER M. HOFFMAN
                                                         Attorneys for Defendant
26                                               STATE FARM MUTUAL AUTOMOBILE
27                                                     INSURANCE COMPANY
                                                   Email: jcrowe@sheppardmullin.com
28

                                                    -2-               Case No. 3:20-cv-01014 LAB (LL)
     SMRH:4819-4926-5857.2                                  STATE FARM’S NOTICE OF RELATED CASE
